DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claims 1 is found on pages 14 and 15 of the instant specification.
Claims 5-6, 8, 10, 12, 15, 20, 23, 25-45, 47 and 49-56 have been cancelled.
Claims 1-4, 7, 9, 11, 13, 14, 16-19, 21-22, 24, 46 and 48 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9, 11, 13, 14, 16, 17, 19, 21, 22, 24, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Tsukuda (JP- 2012155941A- hereinafter Tsukuda 2012).


Regarding claim 1, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A);
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]) where the synthetic fibers make up greater than 70 wt.% of the non-woven fiber web (Natesh [0071]), the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous), 
the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]), 
the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]) and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers wherein the fibrillated fibers make up less than or equal to 50 wt% of the non-woven fiber web, and wherein the fibrillated fibers have a level of fibrillation of greater than or equal to 250 CSF and less than or equal to 600 CSF.

Tsukuda 2012 discloses a separator containing a microporous film for use in electrochemical cells. Tsukuda 2012 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2012 teaches wherein the separator is made of a wet non-woven fabric with fibrillated fibers at 15-60 mass% (Tsukuda 2012 [0013-0017]). The fibrillated fibers have a Canadian standard drainage of 0-600 ml ([0014]) which appears to be the same as the Canadian standard freeness of the instant application. The addition of the fibrillated fibers at the Canadian standard drainage of 0-600 ml improves dendrite resistance as well as controls the amount of particles that can pass through the separator (Tsukuda 2012 [0013-0017]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Tsukuda 2012 so that dendrite formation is reduced. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the synthetic fibers of Natesh are present in an amount that overlaps the range claimed by applicant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]), 
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous), 
the battery separator has a puncture strength of greater than or equal to 15 N (Natesh [0103]),
 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]),
and the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; [0101]; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns). Natesh teaches wherein the mean flow pore size is less than 60 microns, but has much smaller mean flow pore sizes such as 10 microns or less, 5, 3, 2, 1, 0.8, 0.5, 0.2 microns or less. It is the examiner’s opinion that the teaching by Natesh of a mean pore size such as less than 10 microns or greater than 0.2 microns would read on the limitation of a  maximum pore size between 8-25 microns. A pore size that is too small would not allow for ions to pass through the separator and a pore size that is too large would allow for additional material to pass through the separator, therefore, when the  mean pore size of Natesh is 5 microns or less it would be expected that the maximum pore size would not be significantly larger that would cause the  maximum pore size to fall outside the claimed range. It is the examiner’s opinion that the teaching of the mean pore size of Natesh would render obvious that maximum pore size.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Tsukuda 2012 discloses a separator containing a microporous film for use in electrochemical cells. Tsukuda 2012 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2012 teaches wherein the separator is made of a wet non-woven fabric with fibrillated fibers at 15-60 mass% (Tsukuda 2012 [0013-0017]). The fibrillated fibers have a Canadian standard drainage of 0-600 ml ([0014]) which appears to be the same as the Canadian standard freeness of the instant application. The addition of the fibrillated fibers at the Canadian standard drainage of 0-600 ml improves dendrite resistance as well as controls the amount of particles that can pass through the separator (Tsukuda 2012 [0013-0017]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Tsukuda 2012 so that dendrite formation is reduced. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the synthetic fibers of Natesh are present in an amount that overlaps the range claimed by applicant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Natesh teaches of a lead acid battery comprising of a battery separator (Natesh 70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]),
 the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]), and 
the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns). Natesh teaches wherein the mean flow pore size is less than 60 microns, but has much smaller mean flow pore sizes such as 10 microns or less, 5, 3, 2, 1, 0.8, 0.5, 0.2 microns or less. It is the examiner’s opinion that the teaching by Natesh of a mean pore size such as less than 10 microns or greater than 0.2 microns would read on the limitation of a  maximum pore size between 8-25 microns. A pore size that is too small would not allow for ions to pass through the separator and a pore size that is too large would allow for additional material to pass through the separator, therefore, when the  mean pore size of Natesh is 5 microns or less it would be expected that the maximum pore size would not be significantly larger that would cause the  maximum pore size to fall outside the claimed range. It is the examiner’s opinion that the teaching of the mean pore size of Natesh would render obvious that maximum pore size.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Tsukuda 2012 discloses a separator containing a microporous film for use in electrochemical cells. Tsukuda 2012 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2012 teaches wherein the separator is made of a wet non-woven fabric with fibrillated fibers at 15-60 mass% (Tsukuda 2012 [0013-0017]). The fibrillated fibers have a Canadian standard drainage of 0-600 ml ([0014]) which appears to be the same as the Canadian standard freeness of the instant application. The addition of the fibrillated fibers at the Canadian standard drainage of 0-600 ml improves dendrite resistance as well as controls the amount of particles that can pass through the separator (Tsukuda 2012 [0013-0017]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Tsukuda 2012 so that dendrite formation is reduced. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the synthetic fibers of Natesh are present in an amount that overlaps the range claimed by applicant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]),
the synthetic fibers comprise multicomponent fibers (Natesh [0074]), 
the synthetic fibers make up greater than 70 wt. % of the non-woven fiber web (Natesh [0071]),
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]),
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]), and
the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns). Natesh teaches wherein the mean flow pore size is less than 60 microns, but has much smaller mean flow pore sizes such as 10 microns or less, 5, 3, 2, 1, 0.8, 0.5, 0.2 microns or less. It is the examiner’s opinion that the teaching by Natesh of a mean pore size such as less than 10 microns or greater than 0.2 microns would read on the limitation of a  maximum pore size between 8-25 microns. A pore size that is too small would not allow for ions to pass through the separator and a pore size that is too large would allow for additional material to pass through the separator, therefore, when the  mean pore size of Natesh is 5 microns or less it would be expected that the maximum pore size would not be significantly larger that would cause the  maximum pore size to fall outside the claimed range. It is the examiner’s opinion that the teaching of the mean pore size of Natesh would render obvious that maximum pore size.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Tsukuda 2012 discloses a separator containing a microporous film for use in electrochemical cells. Tsukuda 2012 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2012 teaches wherein the separator is made of a wet non-woven fabric with fibrillated fibers at 15-60 mass% (Tsukuda 2012 [0013-0017]). The fibrillated fibers have a Canadian standard drainage of 0-600 ml ([0014]) which appears to be the same as the Canadian standard freeness of the instant application. The addition of the fibrillated fibers at the Canadian standard drainage of 0-600 ml improves dendrite resistance as well as controls the amount of particles that can pass through the separator (Tsukuda 2012 [0013-0017]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Tsukuda 2012 so that dendrite formation is reduced. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the synthetic fibers of Natesh are present in an amount that overlaps the range claimed by applicant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the lead-acid battery is a flooded battery (Natesh [0118]).

Regarding claim 9, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises multicomponent fibers (Natesh [0074]).

Regarding claims 11 and 13, modified Natesh teaches all the claim limitations of claim 1. Natesh further teaches that creating different layers of the non-woven web by using multiple fibers can enhance the insulation of the system (Natesh [0024]). 
Tsukuda 2012 discloses a separator containing a microporous film for use in electrochemical cells. Tsukuda 2012 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2012 teaches wherein the non-woven fiber web comprises non-fibrillated fibers to increase the tensile strength and the piercing strength of the separator and is provided at 5-80 mass % of the nonwoven fibers (Tsukuda 2012 [0018-0022]). Additionally, the non-fibrillated fibers can be synthetic staple fibers and is just one example of the non-fibrillated fibers (Tsukuda 2012 [0022]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate Tsukuda 2012’s non-fibrillated fibers into Natesh’s non-woven web to increase the tensile strength and piercing strength of the separator. Furthermore, a skilled artisan can adjust the amount of non-fibrillated fibers to 5-80 wt% as taught by Tsukuda 2012.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, modified Natesh teaches all of the claim limitations of claim 1. Tsukuda 2012 further teaches that the fibrillated fibers of the non-woven web include synthetic fibers (Tsukuda 2012 [0013] and through the modification of claim 1.

Regarding claim 16, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises particles (Natesh [0082]).

Regarding claim 17, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein glass fibers make up greater than 10 wt. % and less than 30 wt. % of the non-woven fiber web (Natesh [0066]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, modified Natesh teaches all the claim limitations of claim 1. Tsukuda 2012 further teaches wherein the non-woven fiber web comprises natural fibers (Tsukuda 2012 [0013] and through the modification of claim 1 as the fibrillated fibers can include natural fibers).

Regarding claim 21, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein resin makes up greater than or equal to 0% and less than or equal to 40 wt. % of the non-woven web (Natesh [0080]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has a thickness of greater than or equal to 0.05 mm and less than or equal to 30 mm (Natesh [0097]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 24, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 46, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator is embossed, corrugated, and waved (Natesh [0014]).

Regarding claim 48, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator comprises ribs and/or dots (Natesh [0036] battery separator 85 comprising ribs 90; [0092] ribs may be arranges as dots).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Tsukuda (JP- 2012155941A- hereinafter Tsukuda 2012) as applied to claim 1 above, and further in view of Tsukuda et al. (US 2007/0287062 A1-hereinafter Tsukuda 2007).

Regarding claims 11 and 13, modified Natesh teaches all of the claim limitations of claim 1. Natesh further teaches that creating different layers of the non-woven web by using multiple fibers can enhance the insulation of the system (Natesh [0024]). Natesh fails to teach wherein the non-woven fiber web comprises non-fibrillated fibers.
Tsukuda 2007 discloses of a separator for an electrochemical element made with various fibers to achieve low resistance and high reliability within the battery. Tsukuda 2007 is analogous with Natesh as both are related to the composition of a battery separator. Tsukuda 2007 teaches wherein the non-woven fiber web comprises non-fibrillated fibers (Tsukuda 2007 [0028]) such that a low electrical resistance is obtained (Tsukuda 2007 [0001]). Natesh further teaches wherein the non-fibrillated synthetic fibers make up greater than or equal to 10 wt. % and less than or equal to 75 wt. % of the non-woven fiber web (Tsukuda 2007 [0028]). Tsukuda 2007 further teaches that the non-fibrillated fiber is made of polyester (Tsukuda 2007 [0025]) which is a good insulator. Tsukuda 2007 further teaches that the electrochemical element can be in lead storage batteries (Tsukuda 2007 [0012]). 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Tsukuda 2007’s non-fibrillated fibers into Natesh’s non-woven web such that the separator has enhanced insulation properties and to have a separator with low electrical resistance so that the battery can function properly and increase the efficiency of the battery. Furthermore, a skilled artisan can adjust the amount of non-fibrillated fibers to 10-75 wt% as taught by Tsukuda 2007.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Tsukuda (JP- 2012155941A- hereinafter Tsukuda 2012) as applied to claim 1 above, and further in view of Menti et al. (US 20100266888-hereinafter Menti).

Regarding claim 18, modified Natesh teaches all of the claim limitations as set forth in claim 1. Natesh fails to teach wherein the synthetic fibers comprise crimped fibers.
Menti discloses of a spacing elements that can be used in separators for batteries and specifically used within lead-acid batteries. Menti is analogous with Natesh as both are related to battery separators. Menti teaches the addition of crimped fibers are used to obtain a porous structure with high elasticity characteristics (Menti [0112]) such that the crimping of the fibers will add synergy to the non-woven fabric and also provide the non-woven fabric with an elastic, open and porous structure (Menti [0112]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Natesh’s synthetic fibers with Menti’s crimped fibers such that the elasticity and the open porous structure of Menti’s crimped fibers increase the porosity of Natesh’s separator so that the separator has the enhanced porous structure. Natesh teaches of a high porosity separator therefore the replacing Natesh’s fibers with Menti’s crimped fibers will increase the porosity of the separator.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claim 1 overcomes the rejection to claim 1 because the level of fibrillation is not taught in the previous rejection of record. The rejection has been upgraded rendering the argument moot.
Applicant argues that the maximum pore size is not taught in the rejection of record as Natesh discloses a mean pore size and that one of ordinary skill in the art would understand that the mean flow pore size and the maximum pore size differ from each other. Applicant further points to Table 2 as showing different values of the mean flow pore size and the maximum pore size. These arguments are not persuasive as Natesh teaches  wherein the mean flow pore size is less than 60 microns, but has much smaller mean flow pore sizes such as 10 microns or less, 5, 3, 2, 1, 0.8, 0.5, 0.2 microns or less. While Natesh does not specifically teach a maximum pore size, a skilled artisan would find the maximum pore size rendered obvious by the teachings of the small mean pore size. A mean pore size such as less than 10 microns or greater than 0.2 microns would read on the limitation of a  maximum pore size between 8-25 microns. A pore size that is too small would not allow for ions to pass through the separator and a pore size that is too large would allow for additional material to pass through the separator, therefore, when the mean pore size of Natesh is 5 microns or less it would be expected that the maximum pore size would not be exceedingly larger that would cause the  maximum pore size to fall outside the claimed range. It is the examiner’s opinion that the teaching of the mean pore size of Natesh would render obvious that maximum pore size. Applicant’s arguments are related to the difference between the maximum and mean pore size, and does not explain why a teaching of the mean pore size as taught by Natesh in the range presented in [0101] would not render the maximum pore of the claims as obvious. Examiner notes the general difference between the maximum and mean pore size, however, the arguments fail to distinguish why the ranges of the mean pore size would not render obvious the maximum pore size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/               Examiner, Art Unit 1728    

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728